Citation Nr: 1242658	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  09-12 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an effective date prior to August 20, 1998, for the grant of service connection for residuals of genitourinary (GU) disorder, claimed as the result of chronic bladder infections, to include on the basis of clear and unmistakable error (CUE) in an April 26, 1971, RO rating decision. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1969 to December 1970. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied the Veteran's claim for an earlier effective date for the grant of service connection for residuals of GU disorder, claimed as the result of chronic bladder infections. 

Subsequently, in a March 2009 statement of the case, the RO readjudicated the earlier effective date claim for the grant of service connection for residuals of GU disorder, claimed as the result of chronic bladder infections, to include on the basis of CUE.

Jurisdiction in this matter was transferred to the RO in Lincoln, Nebraska.

In March 2011, the Veteran presented testimony in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims folder


FINDINGS OF FACT

1.  The April 1971 rating decision that denied service connection for a GU bladder disorder did not contain an undebatable error that was outcome determinative.

2.  In April 1971 and January 1977 rating decisions, service connection was denied for a GU condition.  The Veteran was notified of his appellate rights, but he did not appeal and these decisions and they became final.

3.  A request to reopen the claim of service connection for generalized a GU bladder disorder was received on August 20, 1998; and there is no evidence of an unadjudicated formal or informal claim for entitlement to service connection for a GU bladder disorder prior to this date.


CONCLUSION OF LAW

The criteria for an effective date earlier than August 20, 1998, for the grant of service connection for residuals of GU disorder, claimed as the result of chronic bladder infections, have not been met.  U.S.C.A. § 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.105, 3.150, 3.151, 3.155, 3.400 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21   (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353  (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

The Federal Circuit has held that 38 U.S.C. § 5103(a)  does not require VA to provide notice of the information and evidence necessary to substantiate a claim upon receipt of a notice of disagreement with the effective date assigned by a RO for a compensation award.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In this regard, once a decision has been made awarding service connection, a disability rating, and an effective date, § 5103(a) notice has served its purpose, as the claim has already been substantiated.  Sutton v. Nicholson, 20 Vet. App. 419 (2006).  Nevertheless, a VCAA letters dated in January 2008 fully satisfied the above listed notice requirements.  

The Board also concludes that VA has complied with its duty to assist the Veteran with the development of his claim under the VCAA by obtaining all pertinent records.  Notably, in July 2011, the Board remanded the case for further development.  The Board instructed the RO to attempt to obtain VA Medical Center records, specifically to include any records from the facility in Dallas, Texas in 1971 and the Veteran's records dated in 1971 at the Fitzsimons Army Hospital in Denver, Colorado.  In March 2012, the Appeals Management Center (AMC) made a formal finding that the Veteran's records from the VA Medical Center in Dallas, Texas from 1971 and from the Fitzsimons Army Hospital in Denver, Colorado from 1971 were unavailable after noting that all efforts to obtain the information had been exhausted and that further attempts would be futile.  See 38 C.F.R. § 3.159(c) (2).  A March 2012 letter informed the Veteran of the RO's inability to obtain these records.  Under these circumstances, the Board finds that VA has fulfilled its duty to attempt to obtain the Veteran's records, and that no further action in this regard is required.

In light of the above, the Board finds that the RO substantially complied with the July 2011 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with). 

Based on the foregoing, VA has sufficiently satisfied its duties to inform and assist the Veteran in the development of his claim, and he is not prejudiced by the Board considering the merits of the claim in this decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).

Analysis

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

The Veteran has made an allegation of CUE in the April 1971 rating decision which, in pertinent part, denied service connection for a GU-bladder disorder as these symptoms were shown to be relatively asymptomatic at his discharge examination.

CUE claims are based on the evidence of record and law in effect at the time of the challenged VA decision.  Livesay v. Principi, 15 Vet. App. 165 (2001).

The law grants a period of one year from the date of the notice of the result of the initial determination for initiating an appeal by filing a notice of disagreement (NOD); otherwise, that determination becomes final and is not subject to revision on the same factual basis in the absence of clear and unmistakable error.  In this case, the Veteran did not initiate an appeal within one year of the notification of the April 1971 rating decision.  Therefore, that decision became final and will be accepted as correct in the absence of CUE.

For the purposes of authorizing benefits, the reversal or revision of the prior decision on the grounds of CUE has the same effect as if the correct decision had been made on the date of the prior decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or law, that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  To find CUE, the correct facts, as they were known at the time, must not have been before the adjudicator (a simple disagreement as to how the facts were weighed or evaluated will not suffice) or the law in effect at that time was incorrectly applied.  The error must be undebatable and the determination of CUE must be based on the record and law that existed at the time of the prior adjudication.  Allegations that previous adjudications have improperly weighed and evaluated the evidence can never meet the high threshold of CUE.  38 U.S.C.A. § 5109A; Pierce v. Principi, 240 F. 3d 1348 (Fed. Cir. 2001); Caffrey v. Brown, 6 Vet. App. 377 (1994); Damrel v. Brown, 6 Vet. App. 242 (1994); Fugo v. Brown, 6 Vet. App. 40 (1993); Russell v. Principi, 3 Vet. App. 310 (1992); 38 C.F.R. § 3.105(a). 

The Veteran argues that he is entitled to an earlier effective date for service connection for his residuals of GU disorder, claimed as the result of chronic bladder infections.  Specifically, the Veteran argues that there is clear and unmistakable error in the April 1971 rating decision that denied service connection for a GU-bladder disorder as the denial failed to note that the Veteran's prostatitis condition was chronic.  The Veteran's representative noted that the April 1971 rating decision's denial was in part based on the Veteran's nonspecific urethritis and prostatitis being "relatively asymptomatic" at discharge.  However, the Veteran's representative noted that the Veteran's September 1970 separation examination provided a diagnosis of "chronic prostatitis".

Additionally, the Veteran claims that a doctor at the VA Medical Center in Dallas in 1971 "made a serious omission when examining me".  Because the Veteran assumed that the VA physician in 1971 would perform all of the necessary tests, he did not appeal the April 1971 rating decision which denied his claim for residuals of GU-bladder condition.  As noted above, the RO/AMC attempted to obtain records from the VA Medical Center in Dallas from 1971 but they were deemed unavailable and all efforts to obtain these records had been exhausted and that further attempts would be futile.

Under the laws and regulations in effect at the time of the April 1971 rating decision, service connection could be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 310 (currently 38 U.S.C.A. § 1110).  Governing regulations also provided that constitutional or developmental disorders were not diseases within the meaning of applicable legislation providing for payment of VA disability compensation benefits.  38 C.F.R. § 3.303(c).

The Board finds that, based on the evidence then of record and the law then in effect, the April 1971 rating decision that denied service connection for a GU-bladder disorder was not the product of CUE.  38 C.F.R. § 3.105(a).

In this regard, although the Veteran had in-service treatment for GU disorders, nonspecific urethritis and a prostate condition, the evidence of record at the time of the April 1971 rating decision did not establish the presence of any chronic disability resulting from his service as these conditions at discharge were relatively asymptomatic.

While the September 1970 separation examination provided a diagnosis of "chronic prostatitis", the Board notes that for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." 

Without a showing of a chronic disabling condition as a result of service, the RO denied the claim.  The Veteran has not demonstrated that the law in effect during the April 1971 rating decision was incorrectly applied or that the correct facts, as they were known at the time, were not before the adjudicators.  The evidence of record at the time of the April 1971 rating decision established that at the Veteran's discharge, his previous in-service diagnoses for GU disorders (nonspecific urethritis and a prostate condition) were asymptomatic, and given the law in effect during the April 1971 rating decision, there is no showing that the RO committed CUE with respect to the failure to grant entitlement to service connection for a a GU-bladder disorder.  The Veteran may disagree with how the RO chose to weigh and evaluate the evidence of record in April 1971, but as noted above, such disagreement can never serve as the basis for a finding of CUE.  See Fugo, 6 Vet. App. at 44. 

Under these circumstances, the Board finds that Veteran has simply not established, without debate, that the correct facts, as they were then known, were not before the RO, or that the RO ignored or incorrectly applied the applicable statutory and regulatory provisions applicable at that time, and that, but for the alleged error, the outcome of the decision would have been different.  The Board recognizes the April 2000 opinion of a VA physician who indicated that the bladder infection that the Veteran contracted during his service in Vietnam "most likely caused the current bladder damage he now experiences".  However, this opinion was not before the RO in April 1971.  Accordingly the Board concludes that the April 1971 rating decision that denied service connection for a GU-bladder disorder, was not clearly and unmistakably erroneous. 

The Board also notes that subsequent to the April 1971 rating decision, the Veteran was sent a letter in May 1971 notifying him of this decision and indicating that the residuals GU-bladder disorder were not found at the last examination at discharge.  The Veteran subsequently did not present a Notice of Disagreement to the RO or otherwise express his interest in appealing the decision within one year.  Thus, the decision became final.

The Veteran then is next shown to have petitioned to reopen the claim seeking service connection for a residuals GU-bladder disorder in January 1976.  In a January 1977 rating decision, the RO denied the Veteran's claim for a GU disorder, claimed as the result of chronic bladder infections, based on the fact that the evidence submitted was not new and material.  

The Veteran was sent a letter in January 1977 notifying him of this decision and indicating that the residuals GU-bladder disorder were not found at the examination at discharge or on a December 1976 VA examination.  The Veteran subsequently did not present a Notice of Disagreement to the RO or otherwise express his interest in appealing the decision within one year.  Thus, this decision also became final.

The Veteran then is next shown to have petitioned to reopen the claim seeking service connection for residuals GU-bladder disorder on August 20, 1998.  In a February 1999 rating decision, the RO denied the Veteran's claim for a GU disorder, claimed as the result of chronic bladder infections, based on the fact that the evidence submitted was not new and material.  The Veteran filed a Notice of Disagreement in January 1990. 

In a February 2001 rating decision, the RO granted service connection for a GU disorder, claimed as the result of chronic bladder infection, effective on August 20, 1998, or the date of receipt of the reopened claim.  This decision was based on evidence that the Veteran current GU disorder was related to chronic bladder infections resulting from his service connected prostate condition.   Based on 38 U.S.C.A. § 5110(a), the RO assigned the earliest effective date for the grant of service connection permitted under the law (the date of receipt of his claim to reopen.).  38 C.F.R. § 3.400(b). 

The Board notes that the record reflects that the Veteran did not file and pursue claims with regard to his residuals of a GU-bladder disorder between January 1977 and August 1998.

Because no appeal of the January 1977 decision was initiated, that denial became final in January 1978.  Under the applicable statutes and regulations, the effective date of service connection is therefore correctly assigned as August 20, 1998, the date of receipt of the reopened claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The Board has also determined that the record does not contain evidence of an unadjudicated formal or informal claim for entitlement to service connection for a GU disorder, claimed as the result of chronic bladder infections, prior to August 20, 1998.  An effective date prior to the date of the reopened claim (August 20, 1998) is not warranted.  38 C.F.R. § 3.400.

The appeal for earlier effective dates for the award of entitlement to service connection for residuals of a GU disorder, claimed as the result of chronic bladder infections, must be denied. 


ORDER

An effective date prior to August 20, 1998, for the grant of service connection for residuals of GU disorder, claimed as the result of chronic bladder infections, to include on the basis of CUE in an April 26, 1971, RO rating decision is denied.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


